Citation Nr: 0419386	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 10 percent disabling.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to a compensable evaluation for hemorrhoids.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which, in 
pertinent part, determined that an increased 10 percent 
evaluation for lumbosacral strain was warranted.  The RO also 
determined that compensable evaluations for bilateral hearing 
loss and hemorrhoids were not warranted.  

The RO also determined that service connection for sinusitis 
was denied.  In this regard, while it is not made clear in 
the record, it appears that the RO reopened the veteran's 
claim and denied it on the merits in its January 2002 rating 
action.  However, the Board will make an independent 
determination as to whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A videoconference hearing was held in January 2004, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

At his hearing, the veteran testified that he was unable to 
work due to the effects of his service connected low back 
disability.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In an August 1996 decision, the RO denied entitlement to 
service connection for sinusitis.  The veteran was notified 
and did not file an appeal.  

3.  The evidence associated with the claims file subsequent 
to the August 1996 RO decision is not cumulative or redundant 
of evidence previously of record, and bears substantially 
upon the specific matter under consideration, such that it 
must be considered to decide fairly the merits of the claim 
for service connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The August 1996 RO decision, which denied service 
connection for sinusitis is final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the August 1996 RO decision 
is new and material and the claim for service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With regard to the issue of new and material evidence to 
reopen a claim for service connection for sinusitis, the 
United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was inapplicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision on this issue, further 
assistance or notice is unnecessary to aid the veteran in 
substantiating his claim.  

I.  New and material evidence

Service connection will be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If a claim is denied, and the claimant does not submit a 
notice of disagreement within one year, the decision becomes 
final.  38 U.S.C.A. § 7105(c).  The claim can be reopened 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108.  

New and material evidence, for purposes of this appeal, means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter it's rating decision."  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Historically, it is noted that service connection for 
sinusitis was denied in an August 1996 RO decision.  The 
veteran was notified by correspondence dated later that month 
and did not file an appeal.   This decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, in order to 
reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  At the 
time of the adverse decision, the RO determined that although 
the veteran received treatment during service for sinusitis, 
no permanent residual or chronic disability was demonstrated 
following active duty.  

Evidence on file at the time of the August 1996 RO decision 
included service medical records which showed that the 
veteran was treated on several occasions for sinus problems 
including drainage, allergies and nasal discharge, including 
treatment as recently as March 1994 and February 1995.  On 
his November 1994 retirement report of medical history form, 
the veteran reported a history of sinus problems and hay 
fever.  He had not received shots for his allergies since 
1983. It was noted that he had sinus problems year round.  

Also of record at the time of the August 1996 RO decision was 
the report following the July 1996 VA examination, which 
noted that the veteran gave a 20-year history of sinusitis 
for which he took over-the-counter medication.  The diagnosis 
included sinusitis, with the veteran being currently 
asymptomatic.  A July 1996 X-ray study of the paranasal 
sinuses was normal.  

Since the final August 1996 RO decision, evidence submitted 
includes VA medical records dated from January 1998 to 
November 2000.  Such records are silent for treatment or 
clinical findings of sinusitis.  Also submitted were 
statements dated in  February  and August 2002 from the 
veteran which essentially reflects that he had sinusitis 
during active duty and currently received steroid inhalers to 
treat his symptoms.  He indicated that he was treated at a VA 
medical center for his condition.  In addition, during the 
January 2004 hearing, the veteran testified that he was 
treated at the Cincinnati and Chillicothe VA medical centers 
for sinus symptoms.  He indicated that his sinus condition 
had never resolved after active duty.  

This evidence is new because it had not been previously 
submitted to agency decision makers.  

Moreover, the evidence is material because it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's statement regarding current VA treatment for 
sinus symptoms must be considered in order to fairly decide 
the merits of his claim.  

At the time of the August 1996 RO decision the evidence on 
file did not reflect a current sinusitis disability.  The 
veteran's statements regarding current treatment for 
diagnosed sinusitis raises a reasonable possibility of 
substantiating the claim for service connection.  Since this 
evidence is new and material, the claim is reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for sinusitis is reopened.  


REMAND

At his hearing, the veteran testified that he was currently 
pursuing a claim for benefits from the Social Security 
Administration (SSA).  VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992). 

On VA examination in December 2000, the veteran reported 
persistent back problems since service.  Physical examination 
showed tenderness and soreness over the paraspinous muscles 
on the right side of the back.  The diagnosis was lumbosacral 
strain.  VA medical records reflect treatment for back 
complaints and moderate spasms in the back.  An April 2002 X-
ray study shows minimal to mild degenerative changes of the 
lower lumbar spine.  The veteran indicated in an August 2002 
statement that he was scheduled to see a neurosurgeon at the 
Cincinnati VA medical center due to low back problems.  

In this regard, it is noted that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the Board 
finds that an additional VA examination is warranted to 
determine the current severity of his service-connected low 
back disability.  

In particular, the Board notes that the back disability has 
been evaluated as a lumbosacral strain under the former 
provisions of 38 C.F.R. § 4.71 Diagnostic Code 5295 (2003).  
New rating criteria provide for ratings under a general 
formula for rating diseases and injuries of the spine and for 
rating intervertebral disc disease.  68 Fed. Reg. 51,454-8 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  The 
RO has not adjudicated the veteran's disability under the new 
rating criteria, and it could be prejudicial for the Board to 
evaluate the back disability under the new criteria in the 
first instance.  Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case, service medical records reflect 
treatment and clinical findings of sinusitis and the veteran 
has reported current symptoms, as well as a continuity of 
symptomatology since service.  A VA examination is required 
to clarify the nature, extent and etiology of any current 
sinus disability, and specifically to determine the 
relationship, if any, between a current disability and active 
service.  

In addition, the veteran, in written correspondence and 
through testimony during his January 2004 hearing, has stated 
that he is currently receiving VA medical treatment for 
sinusitis.  Such records have not been associated with the 
claims files.  In the opinion of the Board, such medical 
evidence is to his claims for service connection and an 
increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO should attempt to secure these records.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The AMC or RO should secure all 
outstanding records of treatment for 
sinusitis, back disability, hearing loss, 
and hemorrhoids from the VA medical 
centers in Cincinnati and Chillicothe, 
Ohio.

2.  The AMC or RO should take the 
necessary steps to obtain copies of 
decisions and the medical records relied 
on in those decisions from the SSA.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and severity of service-
connected low back disorder.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the lumbar spine 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
indicate whether there are objective 
findings of characteristic pain on 
motion, muscle spasm on extreme forward 
bending; unilateral loss of lateral spine 
motion in standing position; listing of 
whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
low back disability is manifested by 
guarding or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
indicate if there are any associated 
objective neurological abnormalities due 
the low back disorder.  

The examiner should render an opinion as 
to whether the low back disability is 
manifested by intervertebral disc disease 
and if so, the examiner should report 
whether the lumbar spine disability is 
moderate with recurring attacks, severe 
with recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.  

If the veteran has intervertebral disc 
disease, the examiner should indicate 
whether the disability has required any 
periods of doctor prescribed bed rest.  

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to intervertebral disc 
disease.  The examiner should provide a 
rationale for all conclusions reached.  

3.  The veteran should be afforded an ear 
nose and throat examination to determine 
whether he has a current sinus disability 
as a result of service.  The examiner 
should review the claims folder, 
especially the veteran's complete service 
medical records.  Following an 
examination and a review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran has a current chronic 
sinus disability, and if so, whether such 
disability was initially manifested in 
service or is otherwise the result of a 
disease or injury in service.  A 
rationale for any opinion expressed must 
be provided.  

4.  Then the RO should re-adjudicate the 
current claims.  If the benefits sought 
on appeal are not granted, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that includes the 
new criteria for rating back 
disabilities, and afford them a 
sufficient time to respond.  The case 
should then be returned to this Board if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



